Name: Commission Regulation (EEC) No 1735/93 of 30 June 1993 amending and correcting Regulations (EEC) No 1913/92 and (EEC) No 2255/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector
 Type: Regulation
 Subject Matter: regions of EU Member States;  animal product;  tariff policy
 Date Published: nan

 No L 160/36 1 . 7. 93Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1735/93 of 30 June 1993 amending and correcting Regulations (EEC) No 1913/92 and (EEC) No 2255/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector with products from the beef and veal sector ('), as last amended by Regulation (EEC) No 732/93 (4), with the exception of the French version, do not explicitly cover the case of exemption from both the customs duty and the import levy ; whereas in order to rectify this situation the texts in question should be corrected and made appli ­ cable from 1 July 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 10 thereof, Whereas Regulation (EEC) No 1600/92 provides for the establishment, for the beef and veal sector and for the period 1 July 1993 to 30 June 1994, of the quantities of the specific supply balances for the Azores and Madeira with beef and veal , male bovines for fattening and pure ­ bred breeding animals ; Whereas the quantities of products benefiting from the specific supply arrangements must be determined within the framework of periodic forecast supply balances which may be adjusted on the basis of the essential requi ­ rements of the markets and taking account of local production and traditional trade flows ; whereas to ensure coverage of requirements in terms of quantity, price and quality and to ensure that the proportion of products supplied from the Community is preserved, the aid to be granted for products originating in the rest of the Community must be determined on terms equivalent, for the end user, to the advantage resulting from exemption from import duties on imports of products from third countries ; Whereas Article 5 (2) of Regulation (EEC) No 1600/92 provides for the number of imported bovines for fattening to be determined degressively to take account of the deve ­ lopment of local production ; whereas, owing to the increasing local consumption of beef and veal linked to the development of tourism which has led to an increase in the supply balance quantities for the 1992/93 marke ­ ting year, a degree of degressivity should be applied during the period 1 July 1993 to 30 June 1994 which takes account of these local market needs ; Whereas, contrary to Article 3 of Regulation (EEC) No 1600/92, the various language versions of Article 1 of Commission Regulation (EEC) No 1913/92 of 10 July 1992 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira Article 1 1 . Annex I to Regulation (EEC) No 1913/92 is hereby replaced by Annex I to this Regulation . 2. Annex I to Commission Regulation (EEC) No 2255/92 (5) is hereby replaced by Annex II to this Regulation . 3 . Annex III to Regulation (EEC) No 1913/92 is hereby replaced by Annex III to this Regulation. 4. The aid shall be determined in such a way that the proposition of products supplied from the Community is preserved, taking account of traditional trade flows. Article 2 Article 1 of Regulation (EEC) No 1913/92 is hereby replaced by the following : Article 1 Pursuant to Article 2 of Regulation (EEC) No 1600/92, the quantities of the forecast supply balance for Madeira for products from the beef and veal sector which benefit from exemption from the customs duty and import levy on products coming from third countries or which benefit from Commu ­ nity aid are fixed in Annex I.' Article 3 This Regulation shall enter into force on 1 July 1993 . (') OJ No L 192, 11 . 7 . 1992, p . 35. (4) OJ No L 75, 30 . 3 . 1993, p . 9 . 0 OJ No L 219, 4 . 8 . 1992, p . 37. (') OJ No L 173, 27 . 6 . 1992, p . 1 . (2 OJ No L 378, 23 . 12. 1992, p . 23 . 1 . 7. 93 Official Journal of the European Communities No L 160/37 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX I 'ANNEX I Madeira : forecast supply balance for beef and veal sector products for the period 1 July 1993 to 30 June 1994 (tonnes) CN code Description of goods Quantity 0201 Meat of bovine animals, fresh or chilled 3 000 0202 Meat of bovine animals, frozen 2 000' ANNEX II ANNEX I Supply balance for Madeira for male bovine animals for fattening for the period from 1 July 1993 to June 1994 CN code Description Number of animals ¢ (head) ex 0102 90 Bovine animals for fattening 2 900 ' No L 160/38 Official Journal of the European Communities 1 . 7. 93 ANNEX III 'ANNEX III PART 1 Azores : Supply of pure-bred breeding bovines originating in the Community for the period from 1 July 1993 to 30 June 1994 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines ('): 150 750 PART 2 Madeira : Supply of pure-bred bovines originating in the Community for the period from 1 July 1993 to 30 June 1994 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 1000 Pure-bred breeding bovines (') : 200 750 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions.